DEITS, P. J.
In this appeal from the foreclosure of a land sale contract, defendant vendees raise five assignments of error. We write only to address their claim that a writ of assistance, by which plaintiffs regained possession of the premises, was invalidly issued.
Plaintiffs sought to foreclose the land sale contract. They obtained an order giving defendants 30 days to pay the contract price. On December 27, 1991, a writ of assistance was issued. It was executed the same day. However, the judgment of foreclosure was not entered until December 31, 1991. By that time, defendants had filed a notice of appeal. As a result, the trial court lacked jurisdiction to enter the judgment on December 31. By order of this court, the December 31 judgment was vacated, and the final judgment of foreclosure was entered in July, 1992. It is the July, 1992, judgment that is the subject of this appeal.
In Korgan v. Walsleben, 127 Or App 625, 874 P2d 1335 (1994), we held that there was evidence that the writ of assistance was issued prematurely and was, therefore, invalid because, at the time that it was issued, there was not a valid judgment of foreclosure. That holding, however, does not assist defendants in this case, which concerns the validity of the July, 1992, judgment of foreclosure. Here, we affirm, without discussion, the judgment of foreclosure. Because of that, plaintiffs have been entitled to possession since July, 1992. Even if the writ of assistance was invalidly issued in December, 1991, that does not affect validity of the July foreclosure judgment.
Affirmed.